A majority of us believe that from a reading of the complaint it does not appear that a cause of action is sufficiently stated within the requirement of subdivision 4 of rule 106 of the Rules of Civil Practice. Section 241 of the Civil Practice Act provides that every pleading shall contain a plain and concise statement of the material facts upon which a party relies. While pleadings are to be liberally construed, it is not intended to change the basic requirement that a complaint should contain such plain and concise statement as the afore-mentioned rule provides. The pleading, read in its entirety, might well contain facts sufficient to constitute a cause of action. However “ The court should not be compelled to wade through a mass of verbiage and superfluous matter in order to pick out
*480an allegation here and there, which, pieced together with other statements taken from another part of the complaint, will state a cause of action.” (Isaacs v. Washougal Clothing Co., 233 App. Div. 568, 572.) Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.